DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response the Amendment filed on the date: September 15, 2021.
Claims 1-24 are currently pending.  Claims 1-11, 13-16, 18-20 and 22-24 have been amended.  No claims have been canceled or are new.

Specification
The amended specification filed September 15, 2021 has been entered.

Response to Arguments
Claim Rejections Under 35 USC 112(b)
Applicant’s arguments, see REMARKS pages 14-15, with respect to the rejection of claims 2-11, 13-16, 18-20 and 22-24 have been fully considered and are persuasive.  The rejection of claims 2-11, 13-16, 18-20 and 22-24 has been withdrawn. 

Claim Rejections Under 35 USC 103
Applicant’s arguments, see REMARKS pages 15-28, with respect to the rejection of independent claims 1, 12, 17 and 21 have been fully considered and are persuasive.  The rejection of claims 1, 12, 17 and 21 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a rotation information calculator configured to: count frequencies of at least two oscillation signals respectively output from the at least two oscillation circuits to generate a first count value and a second count value, and calculate a rotation direction of the rotating body based on a change in the first count value and a change in the second count value,” when used in combination with all other limitations of claim 1.
	Claims 2-11 are allowed for depending on claim 1.
Regarding independent claim 12, the prior arts of record taken alone or in combination fail to teach or suggest:
“a rotation information calculator configured to: count a frequency of a first oscillation signal output from the first oscillation circuit to generate a first count value, count a frequency of a second oscillation signal output from the second oscillation circuit to generate a second count value, and calculate a rotation direction of the rotating body based on a change in the first count value and a change in the second count value,” when used in combination with all other limitations of claim 12.
	Claims 13-16 are allowed for depending on claim 12.
Regarding independent claim 17, the prior arts of record taken alone or in combination fail to teach or suggest:
“a processor configured to: count the frequencies of at the least two oscillation signals to generate a first count value and a second count value, and calculate a rotation direction of the rotating body based on a change in the first count value and a change in the second count value,” when used in combination with all other limitations of claim 17.
	Claims 18-20 are allowed for depending on claim 17.
Regarding independent claim 21, the prior arts of record taken alone or in combination fail to teach or suggest:

	Claims 22-24 are allowed for depending on claim 21.

The closest references are found based on the updated search:
a)  Liu et al. discloses “Multi-level rotational resolvers using inductive sensors” (see 2016/0091342)
b)  Hammerschmidt et al. discloses “Predictive phase locked loop system” (see 2009/0190283)
c)  Yokokawa discloses “Resolver apparatus and angle detection device and method of resolver” (see 2009/0167296)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867